Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.  Claim 1 is amended; claim 4 is cancelled; and claims 7-11 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-3 and 5-11 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2016/0325265 A1) in view of Zhao et al (CN 103881086 A) and Okada et al (US 4,739,007).
It is noted that CN 103881086 A is in Chinese.  A copy of the machine translation into English is provided with office action mailed 1/12/2022.  All line/paragraph citations in the body of rejection below are to the machine translation unless explicitly stated.
Regarding claim 1, Zhu et al disclose in example A (paragraphs 0214-0215), a process of preparing nylon 6 having a number average molecular weight of 21400 to 27400 g/mol and polydispersity in a range from 3.3 to 4.5 (i.e. weight average molecular weight of about 70,620 g/mol to 123,300 g/mol and reads on the weight average molecular weight of polyamide comprising the structural unit of formula I in present claim 1).  The process comprises including 93.84% by weight of caprolactam (i.e. reads on lactam and its amount in present claim 1), 4.08% by weight of activator Brüggolen® C20 comprised of blocked diisocyanate in caprolactam at an NCO content of 17 wt% based on overall weight of Brüggolen® C20 (i.e. about 3.39% by weight of capralactam and 0.69% by weight of the activator blocked diisocyanate, which reads on amount of activator in present claim 1), 2.08% by weight of Brüggolen® C10 comprised of 17 to 19 wt% of sodium caprolactam (i.e. reads on alkali metal initiator in present claim 1) in caprolactam based on overall weight of Brüggolen® C10 (i.e. about 1.73% by weight of capralactam and 0.35% by weight of catalyst, which reads on the amount of initiator in present claim 1).  Examples of activators include tolyl diisocyanate (paragraph 0137).  Lactams are ring-openingly polymerized in a base-catalyzed anionic polymerization reaction (paragraph 0110) which reads on anionic polymerization reaction in present claim 1.
Zhu et al are silent with respect to molecular weight controller having a double active group and its amount; species of activator; and polyamide having formula 1.
However, regarding molecular weight controller having a double active group and its amount, Zhao et al teach polymerization-chain extension method for polymerizing aliphatic nylon salt to prepare polyesteramide.  Chain extenders such as diacyl dilactam are used to carry out chain extension on the prepolymer (abstract).  Examples of chain extender diacyl bislactams include N,N’-phthaloyl bis-laurolactam (page 6, lines 22-26) in amounts of between 0.1 and 2.1 parts.  When it is too low, the chain extension reaction is incomplete and the chain extension effect is poor.  When the amount is too high, the cost is too high and the chain extension effect is also deteriorated (page 6, lines 29-30).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Zhao et al and case law, it would have been obvious to one skilled in art prior to the filing of present application, to include any of the known chain extenders, including the N,N’-phthaloyl bis-laurolactam, of Zhao et al, in overlapping amounts to regulate the molecular weight, of polyamide prepared by the process of Zhu et al, absent evidence to the contrary.
Regarding species of activator, Okada et al teach composite comprising polymer matrix containing polyamide (abstract).  The polyamide monomer used to form the matrix polymer include lactams such as caprolactam (col. 6, lines 22-28).  If a polyamide of narrow molecular weight distribution is to be obtained, it is preferable further to add a base catalyst and an activator (col. 6, lines 32-34).  The addition of a base catalyst and an activator is to cause anionic polymerization of the lactams to take place.  The types and amounts of said catalyst and accelerator are the same as in common anionic polymerization of polymerizable lactams.  Typical examples of base catalyst include sodium hydride and sodium methoxide (col. 6, lines 54-63).  The activator acts to react with base catalyst to form an active intermediate that can initiate anionic polymerization.  Illustrative examples include N-acetyl caprolactam and carbon dioxide (col. 7, lines 3-7).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Okada et al, case law, and given that an activator is used in the polymerization of caprolactam in Zhu et al, it would have been obvious to one skilled in art prior to the filing of present application to include any of the known activators in the polymerization of lactams by anionic polymerization including those taught in Okada et al such as carbon dioxide and N-acetyl caprolactam, in the process of, Zhu et al in view of Zhao et al, for above mentioned advantages.
Regarding polyamide having formula 1, given that polyamide, of Zhu et al in view of Zhao et al and Okada et al, is prepared by substantially similar process comprising including lactam as a monomer, activator, initiator and a molecular weight controller having double active group, obtained polyamide has weight average molecular weight in overlapping ranges, one skilled in art prior to the filing of present application, would have a reasonable basis to expect the polyamide to have the claimed structural unit as in present claims, absent evidence to the contrary.
Regarding claim 2, see example A, of Zhu et al, wherein caprolactam is used as the monomer (paragraph 0214).
Regarding claim 3, Zhu et al teach that method is used for production of copolyamides and are derived from two or more different monomers, the monomers being linked to each other by an amide bond.  Possible copolyamide building blocks can derive from lactams and may comprise the incorporated polyamide building blocks in various ratios (paragraph 0117).  Examples of lactams include 2-piperidone, lauryllactam, caprolactam, and 2-pyrrolidone (paragraph 0114).  Therefore, in light of the teachings in general disclosure of Zhu et al, it would have been obvious to one skilled in art prior to the filing of present application, to copolymerize two different lactams in any ratio including the claimed ratio of 20:80 to 80:20, absent evidence to the contrary.
Regarding claim 5, see example A (paragraph 0214), of Zhu et al, wherein the sodium caprolactamate is used as the catalyst (i.e. initiator) which reads on metal alkoxide in present claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2016/0325265 A1) in view of Zhao et al (CN 103881086 A), Okada et al (US 4,739,007), and Ricco et al (Macromolecules 1999, Vol. 32, pp7726-7731).
The discussion with respect to Zhu et al, Zhao et al, and Okada et al, in paragraph 4 above is incorporated here by reference.
Zhu et al, Zhao et al and Okada et al differ with respect to the polymerization temperature.
However, Zhu et al in the general disclosure teach that anionic polymerization is generally accomplished by polymerizing a lactam melt comprising an alkaline catalyst and activator at elevated temperatures and is described in Macromolecules vol. 32, No. 23 (1999), pp. 7726 (paragraph 0110) hereafter - Ricco et al.  The polymerization temperature in Ricco et al ranges from 1550C to 1950C (see Table 1).  Therefore, in light of the teachings in Ricco et al and given that Zhu et al contemplates polymerization temperatures as in Ricco et al, it would have been obvious to one skilled in art prior to the filing of present application, to conduct the polymerization reaction, of Zhu et al in view of Zhao et al and Okada et al, in overlapping temperature ranges, absent evidence to the contrary.

Response to Arguments

The objections to specification, and rejections under 35 U.S.C. 103 as set forth in paragraphs 6-8, of office action 4/26/2022, are withdrawn in view of the amendment and/or new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764